Opinion issued April 21, 2022




                                      In The

                                Court of Appeals
                                     For The

                          First District of Texas
                            ————————————
                                NO. 01-22-00101-CR
                            ———————————
                   IN RE ROBERT GLENN DAVIS, Relator



             Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION
      Relator, Robert Glenn Davis, has filed another petition for writ of mandamus1

challenging the trial court’s refusal to respond to relator’s request pursuant to the Texas

Open Records Act.2

      As stated in our previous opinions, relator has not established that he is entitled to

mandamus relief. Section 552.028 states that “a governmental body is not required to

accept or comply with a request for information from . . . an individual who is imprisoned

or confined in a correctional facility . . . .” TEX. GOV’T CODE § 552.028. Documents

attached to relator’s petition indicate that he is an inmate in the Texas Department of

Criminal Justice. Accordingly, the trial court had no duty to rule on relator’s request for

information.

      We deny the petition. Any pending motions are dismissed as moot.

                                     PER CURIAM
Panel consists of Justices Kelly, Goodman, and Guerra.

Do not publish. TEX. R. APP. P. 47.2(b).




1
      Relator has filed three previous petitions for writ of mandamus raising exactly the same
      complaint, which were all denied. See In re Davis, No. 01-20-00258-CR, 2020 WL
      1681174 (Tex. App.—Houston [1st Dist.] Apr. 7, 2020, orig. proceeding) (mem. op.); In
      re Davis, No. 01-19-00907-CV, 2020 WL 1144673 (Tex. App.—Houston [1st Dist.] Mar.
      10, 2020, orig. proceeding) (mem. op.); In re Davis, No. 01-19-00246-CV, 2019 WL
      2292633 (Tex. App.—Houston [1st Dist.] May 30, 2019, orig. proceeding) (mem. op.).
2
      The underlying case is State v. Robert Glenn Davis, cause number 903461, pending in
      the 184th District Court of Harris County, Texas, the Honorable Abigail Anastasio
      presiding.
                                             2